Name: Commission Regulation (EEC) No 3118/89 of 17 October 1989 amending Regulation (EEC) No 3153/85 laying down detailed rules for the calculation of monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 10. 89 Official Journal of the European Communities No L 300/13 COMMISSION REGULATION (EEC) No 3118/89 of 17 October 1989 amending Regulation (EEC) No 3153/85 laying down detailed rules for the calculation of monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Whereas Article 1 of Commission Regulation (EEC) No 209/88 of 26 January 1988 on the fixing of additional amounts for imports of pigmeat products from third countries (3), as amended by Regulation (EEC) No 31 17/89 (4), and Article 1 of Commission Regulation No 163/67/EEC of 26 June 1967 on fixing the additional amount for imports of poultry-farming products from third countries 0, as last amended by Regulation (EEC) No 31 16/89 (6), state that import offer prices and common prices are to be compared using the conversion rate used to fix the monetary compensatory amounts ; whereas Article 9 (a) of Commission Regulation (EEC) No 3153/85 Q, as last amended by Regulation (EEC) No 2301 /89 (*), which lays down other detailed rules for comparing the prices in question should accordingly be deleted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees, HAS ADOPTED THIS REGULATION : Article 1 Article 9 (a) of Regulation (EEC) No 3153/85 is hereby deleted. Article 2 This Regulation shall enter into force on 31 October 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 October 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 6. O OJ No L 182, 3 . 7. 1987, p. 1 . O OJ No L 21 , 21 . 1 . 1988, p. 5. {*) See page 12 of this Official Journal . 0 OJ No 129, 28 . 6. 1967, p. 2577/67. (') See pace 10 of this Official Journal . O OJ No L 310, 21 . 11 . 1985, p. 4. (8) OJ No L 220, 29. 7. 1989, p. 7.